IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 116,720

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                           ALEX W. BRUNE,
                                             Appellant.

                                   SYLLABUS BY THE COURT

        It is generally within a sentencing judge's discretion to determine whether a
sentence should run concurrent with or consecutive to another sentence.


        Appeal from Johnson District Court; SARA WELCH, judge. Opinion filed February 2, 2018.
Affirmed.


        Peter Maharry, of Kansas Appellate Defender Office, was on the brief for appellant.


        Jacob M. Gontesky, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: On July 9, 2014, Alex W. Brune stabbed Brian Baskind and his
father, Clifford Preston, to death while burglarizing Baskind's home in Lenexa. During
the course of the crime, Brune was shot in the abdomen, which necessitated a 911 call
from Brune after the killings but while he was still in the home.


        While recovering at the hospital, Brune told law enforcement officers two men
kidnapped him from his home and took him to the house where they forced him into the
basement. According to Brune, a struggle ensued when he tried to escape; the younger
man shot Brune; and Brune stabbed both men.


       As the criminal investigation progressed, however, officers discovered Brune had
concocted the story in an attempt to conceal the botched burglary. While searching
Baskind's home, officers located a mask and painted airsoft pistol belonging to Brune.
Brune's cell phone revealed he had recently visited a website about how to "avoid leaving
DNA at a scene" and an internet search asking, "What is the rich part of Kansas City?"


       Brune eventually pled guilty to two counts of first-degree felony murder. The plea
agreement provided the parties were "open on concurrent/consecutive counts." At
sentencing, Brune presented testimony from Dr. Mitchell Flesher, a licensed
psychologist. Although Brune "demonstrated a slightly above average number of
externalizing or acting out behaviors," Dr. Flesher observed that he did not exhibit "any
significant symptoms in . . . things like anxiety and depression and physical health
complaints, emotional distress, paranoia, [or] unusual sensory experiences." And
although Brune expressed "fairly prominent anxiety-related concerns" and
"reexperiencing symptoms" that are consistent with post-traumatic stress disorder
(PTSD), Dr. Flesher did not diagnose Brune with PTSD. In fact, Dr. Flesher did not
diagnose Brune with any mental illness.


       Following Dr. Flesher's testimony, members of the victims' families gave
statements to the court. And after describing to the court the brutal nature of the
stabbings, the State requested consecutive sentences. Brune asked the court for leniency,
citing the milestones in the lives of his children that he had already missed, as well as
those he would miss if the sentences were imposed consecutively. He also accepted
responsibility for his actions and told the court he intended to enroll in programs to help
reform his behavior. Following closing arguments, the district court decided to impose
                                              2
consecutive hard 25 life sentences, meaning Brune will not be eligible for parole for 50
years.


         Brune timely appealed his sentence to this court, and jurisdiction is proper. See
K.S.A. 2016 Supp. 22-3601(b)(3) (providing for direct appeal to the Supreme Court from
a district court's final judgment when a maximum sentence of life imprisonment has been
imposed).


         Brune argues the court erred when it refused to run his sentences concurrent to
each other. Such decisions traditionally fall within the sound discretion of sentencing
courts. State v. Horn, 302 Kan. 255, 256-57, 352 P.3d 549 (2015). "In fact, this principle
of a judge's discretion is so entrenched that the legislature determined a defendant cannot
raise the issue of whether imposing consecutive sentences is an abuse of discretion if the
sentence is imposed under the Kansas Sentencing Guidelines Act (KSGA), K.S.A. 21-
4701 et seq." State v. Mosher, 299 Kan. 1, 2-3, 319 P.3d 1253 (2014). But because
Brune's sentences are classified as off-grid crimes, the KSGA does not preclude our
review. See State v. Baker, 297 Kan. 482, 484, 301 P.3d 706 (2013).


         Brune must nevertheless demonstrate the district court's decision to run his
sentences consecutive to rather than concurrent with each other was an abuse of
discretion. See Mosher, 299 Kan. at 3. A district court abuses its discretion if its decision
is (1) arbitrary, fanciful, or unreasonable; (2) based on an error of law; or (3) based on an
error of fact. State v. Mattox, 305 Kan. 1015, 1029-30, 390 P.3d 514 (2017).


         The sentencing judge explained her reasoning for running the sentences
consecutively as follows:




                                               3
          "The only issue, and it is a significant one the Court is to decide today, is whether
these sentences will run concurrent or consecutive with one another.


          "And I first want to say that a defendant's family is almost always a secondary
victim of a defendant's conduct, and that is certainly true here.


          "Mr. Brune, your wife and your children will carry the burden of your actions
that night for the rest of their lives, in some way or another, and I wish them all the best,
because they did nothing to deserve any of that.


          "Taking the life of another human being without justification is, in this court's
view, one of, if not the most, egregious act a human being can commit.


          "And in this instance, two innocent lives were cut short by your conduct.


          "You went to the victim's home armed with a knife and you were clearly ready to
use it.


          "Clifford Preston and Brian Baskind were murdered, in this court's mind, in a
particularly brutal manner that must have been agonizing, both physically and mentally,
in the moments before their death.


          "And it occurred in a place where they had a right to feel secure and free from
any threat, their home.


          "And as Mr. Baskind's brother put it, you killed this father and son for stuff.


          "This was not a crime of opportunity. This was planned over a period of time
with significant preparations made. It was not an impulsive act.


          "And then afterwards, to save your own skin, you blamed the victims.




                                               4
               "You besmirched the reputation of these two men until the truth became known
       through the physical evidence.


               "I'm ordering that these two counts run consecutive with one another."


       Brune believes the court's decision constitutes an abuse of discretion because he
accepted responsibility for the crimes and told the court he intended to take courses in
anger management and impulse control. In light of these circumstances, he thinks having
to serve 50 years in prison before qualifying for parole is "overly harsh."


       In our view, the court acted within its sound discretion when imposing consecutive
hard 25 life sentences. The record indicates the sentencing judge considered Brune's
request and articulated a compelling justification. Neither Brune's acceptance of
responsibility, his expression of remorse, his stated intentions to enroll in rehabilitative
programs, the negative effects the sentence will have on his relationship with his
children, nor any combination of these considerations lead us to conclude the court's
decision was arbitrary, fanciful, or unreasonable. See Baker, 297 Kan. at 485 ("Neither
Baker's acceptance of responsibility, his expression of remorse, any savings to the State
that resulted from Baker's decision to enter a plea, nor any combination of these
considerations offset the compelling reason stated by the judge for imposing the
consecutive sentences."); see also Ewing v. California, 538 U.S. 11, 25, 123 S. Ct. 1179,
155 L. Ed. 2d 108 (2003) ("A sentence can have a variety of justifications, such as
incapacitation, deterrence, retribution, or rehabilitation."). Accordingly, the district court
did not abuse its discretion.


       Affirmed.




                                                  5